DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
For independent claims 2 and 19, applicant’s arguments with respect to independent claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 11/30/2021 with regards to claim 12 have been fully considered but they are not persuasive because the reference still teaches the “starting one or more” amendment in a related embodiment. See rejection below for additional details.

Claim Objections
Claims 7 and 14 are objected to because of the following informalities: “is send” is syntactically incorrect. It is suggested it be amended to “is sent”.  Appropriate correction is required.

Claim Interpretation
The amendment to claims 2 and 19 are a significant change of scope as opposed to a mere narrowing because by definition, a process is an execution of a computer program, and thus process activities are viewed as instruction(s) or threads/groups of instructions within the process executed. Whereas maintenance activities could be, but 

Allowable Subject Matter
Claims 8-11, 13, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-7 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cromer (US 2005/0138470 A1), in view of Fleck (US 8,046,617 B2).
For claim 2, 
Cromer teaches a system comprising: a memory; and a processor coupled to the memory, wherein the processor is to: (see figure 2 blocks 202, 210, paragraph [0026], and other locations) send a first notification of a first duration to an operating system OS (see figure 6, [0049], [0053-0054], [0059], [0011], and other restrict one or more maintenance activities during the first duration, wherein the system is powered by a battery during the first duration (see figure 4 blocks 404, 406, 408, 414, etc. as said restricting one or more); determine that the system is switched to alternating current (AC) power from the battery (see [0046], [0053], claim 5, and other locations: in the context of ACPI, system can return to normal G0 conditions once outlet power is detected/restored); [].
Cromer does not explicitly teach “send a second notification of a second duration to the OS, wherein the second notification is to indicate that the system is powered by AC power;” and “unrestrict the one or more maintenance activities to process during the second duration”.
However, Fleck teaches send a second notification of a second duration to the OS, wherein the second notification is to indicate that the system is powered by AC power (see column 5 lines 6-7, column 16 lines 38-39, column 1 line 42 through column 2 line 17, and other locations: view time in which system is in outlet/full power mode as said second duration; view exit low power state to full power as said outlet connected) and “unrestrict the one or more maintenance activities to process during the second duration”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cromer to include “send … AC power;” and “unrestrict … second duration”, as taught by Fleck, because each one of Cromer and Fleck teach low power modes therefore they are analogous arts and because when outlet is connected is normal state and preferred state, thus it is monitored for (see column 5 lines 6-7, column 16 lines 38-39, column 1 line 42 through column 2 line 17, and other locations).

For claim 3, 
The combination of Cromer and Fleck teaches the limitations of claim 2 for the reasons above.
Cromer further teaches the OS is to cause the processor to transition to an active state from a low power state at a start of the second duration“ (see [0044], [0046], and other locations: return to G0).
See also Fleck column 16 line 43 and other locations.

For claim 4, 
The combination of Cromer and Fleck teaches the limitations of claim 2 for the reasons above.
Fleck further teaches the OS is to cause the processor to transition from an active state to a low power state at a start of the first duration (column 1 line 42 through column 2 line 17, and other locations).


For claim 5, 
The combination of Cromer and Fleck teaches the limitations of claim 2 for the reasons above.
Cromer further teaches the restricted one or more maintenance activities include: file system maintenance, virus scanning, and software updates (see [0010], [0012], and [0034], and other locations).

For claim 6, 
The combination of Cromer and Fleck teaches the limitations of claim 2 for the reasons above. 
Cromer further teaches the OS is to dynamically place one or more components including the processor in a lower power state during the first duration (see [0044-0046] and other locations: G0-G3).

For claim 7, 
The combination of Cromer and Fleck teaches the limitations of claim 2 for the reasons above.
Cromer further teaches the first and/or second notification is send to the OS via a notification interface (see figure 6: ACPI is interface).

For claim 19, 
The combination of Cromer and Fleck teaches One or more non-transitory machine-readable storage media having machine-readable instructions, that when executed, cause one or more machines to perform a method comprising: receive a first notification of a first duration (see rejection to claim 2 by Cromer); restrict the starting of one or more maintenance activities during the first duration, wherein a system is powered by a battery during the first duration (see Cromer abstract, figure 4 block 404, and other locations: view packet processed only after received as starting; see also rejection to claim 2 by Cromer); determine that the system is switched to alternating current (AC) power from the battery; receive a second notification of a second duration, wherein the second notification is to indicate that the system is powered by an AC power (see rejection to claim 2 by Fleck); and unrestrict the starting of the one or more maintenance activities to process during the second duration (see rejection to claim 2 by Fleck: the unrestricting still applies to the packet).

For claim 20, 
The combination of Cromer and Fleck teaches the limitations of claim 19 for the reasons below. 
However, Cromer teaches “transitioning a processor to transition to an active state from a low power state at a start of the second duration (see [0044-0048] and other locations: part of ACPI protocol)

For claim 21, 
The combination of Cromer and Fleck teaches the limitations of claim 20 for the reasons above.
Cromer further teaches transitioning the processor from an active state to a low power state at a start of the first duration (see [0044-0048] and other locations: part of ACPI protocol).
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0285722 A1), in view of Fleck (US 8,046,617 B2).
For claim 12, 
Kim teaches one or more non-transitory machine-readable storage media having machine-readable instructions, that when executed, cause one or more machines to perform a method comprising (see figure 1 and associated paragraphs): send a first notification of a first duration [] of a system (see paragraph [0047] in combination with [0061] and other locations: view “when” as said first duration; see figure 1 as said system); restrict starting one or more process activities during the first duration, wherein the system is powered by a battery during the first duration (see locations pointed to above and paragraphs [0047], [0061], [0015], [0020], [0030], and other locations: view stop as said restrict; selecting a process to be cleaned, by user; to be means in the future, i.e. hasn’t started yet); determine that the system is switched to alternating current (AC) power from the battery (see locations pointed to above: view battery being charged as said AC connected); send a second notification of a second duration [], wherein the second notification is to indicate that the system is powered by AC power; and unrestrict the starting of the one or more process activities to process during the second duration (see locations pointed to above).
Kim does not explicitly teach “to an operating system (OS)” and “to the OS”.
However, Fleck teaches “to an operating system (OS)” and “to the OS” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include “to an operating system (OS)” and “to the OS”, as taught by Fleck, because each one of Kim and Fleck teach low power modes therefore they are analogous arts and because operating system is the entity that manages and controls processes (see claim 20).

For claim 14, 
The combination of Kim and Fleck teaches the limitations of claim 2 for the reasons above.
Kim further teaches the first and/or second notification is send to the OS via a notification interface (see figure 1 block 124: all CPU operations go through this interface).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114